NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 1 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         No. 15-10503

                   Plaintiff-Appellee,             D.C. No. 4:08-cr-00461-PJH

    v.
                                                   MEMORANDUM*
 PENG XIANG LI, a.k.a. Sgt. Stephen,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                       for the Northern District of California
                     Phyllis J. Hamilton, Chief Judge, Presiding

                               Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Peng Xiang Li appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Li contends that he is entitled to a sentence reduction under Amendment 782

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to the Sentencing Guidelines. We review de novo whether a district court had

authority to modify a sentence under section 3582(c)(2). See United States v.

Paulk, 569 F.3d 1094, 1095 (9th Cir. 2009). Li is not entitled to a sentence

reduction because his sentence was not “based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2). Rather, his sentence was based on the statutory mandatory

minimum under 21 U.S.C. § 841(b)(1)(A)(vii). Accordingly, the district court

properly denied relief. See U.S.S.G. § 1B1.10 cmt. n.1(A); Paulk, 569 F.3d at

1095.

        AFFIRMED.




                                         2                                     15-10503